[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION AND/OR CLARIFICATION
The plaintiff has moved the court to articulate and/or clarify its written of memorandum of decision in the above-captioned matter dated 9-3-1998. The court responds to that motion as follows:
1. The defendant-father is authorized to claim the minor child as an income tax deduction for the years 1996 and 1997. Beginning with the 1998 income year, the parties are to alternate that tax deduction for as long as it is available to them with the plaintiff-mother entitled to take the deduction for the CT Page 3991 income year 1998.
2. The parties were awarded the personal property which appeared on their respective financial affidavits submitted at trial. That order was intended to include their personal property wherever situated, including within the marital residence. It was the courts intention that said order include also the plaintiff's one-half interest in and to the "miscellaneous household furnishings" as listed on her financial affidavit.
3. The court intentionally made no award of reimbursement to the plaintiff for any money she may have expended to provide the minor child, Ryan, with a motor vehicle.
In all other respects, the orders entered in the aforementioned memorandum of decision remain unchanged.
By the Court, Joseph W. Doherty Judge